DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the drawings and specification amendments, examiner thanks applicant for the amendments on 8/5/2021.  These are entered.  No objections remain.
Regarding 112b rejections: 
Examiner thanks applicant for clarification regarding “piston” in claim 1, and for clarification regarding “response”.  Regarding “configured to be installed”, applicant asserts that “at least a size or shape sufficient” is the intended limitation regarding the “configured to” phrase.  Examiner thanks applicant for the many amendments and clarifications regarding most claims.
Regarding claim 11, applicant asserts that [0047] of the specification defines “pitched”.  Examiner is unsure if applicant intends the definition of [0047] of having a wide part, and a narrower part “such that the slots 19 are substantially V shaped” is to be read into claim 11, or not.  
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that applicant’s new inclusion of “cavity fluidly isolated from the chamber” resulted in a new search, and new art has been applied to reject these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, applicant claims “a channel of the bushing”, while applicant has previously claimed “cavity fluidly isolated”.  Examiner notes that applicant does not disclose a chamber with fluid, a “cavity fluidly isolated”, AND “a channel of the bushing” that houses the spring.  Examiner assumes that “cavity” and “channel” are the same thing.  
Regarding claim 11, applicant claims “one or more slots of the piston head are pitched”.  Examiner is unsure what the term “pitched” means.  Does this mean conical?  Examiner notes that the only drawing of the details of the slot 19 of piston head 9 is in figure 1, and this seems to disclose two wide ends and a narrow point which is not in the middle.  Examiner is unsure of the structural limitation of the term “pitched”.  Examiner is unsure if applicant intends that the definition presented in [0047] of the specification, and argued above, is to be read into the claims, or if the term may be considered by broadest reasonable interpretation.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3-5 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2010/0170062 Kim.

    PNG
    media_image1.png
    287
    680
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    375
    809
    media_image2.png
    Greyscale
 
Regarding claim 1, Kim figure 9 discloses a device for controlling the closing of a door, comprising:
a head unit (figure 9) that is configured to be installed in a doorjamb or door edge (having the cylindrical shape disclosed by applicant), the head unit comprising: 
a chamber (annotated) filled at least in part with a shear thickening fluid [0005]; 
a piston head (annotated) connected to a cap 13, the piston head configured to exert pressure against the shear thickening fluid in response to movement of the cap from a force applied to the cap (by being in the chamber of fluid and moving according to the plunger) and 
a cavity (annotated) fluidly isolated from the chamber (figure 9), the cap 13 configured to move into the cavity in response to the force (due to the spring 15).

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 3, Kim discloses the device of claim 1, wherein the head unit further comprising a plunger (annotated) between the cap 13 and the piston head (annotated), the plunger configured to move the piston head into the chamber in response to the door striking the cap (plunger directly connects the piston head as annotated and the cap 13).

Regarding claim 4, Kim discloses the device of claim 1, wherein the head unit further comprises a bushing (plunger bushing, as annotated) to guide the cap and plunger into the chamber in response to the force applied to the cap (providing the chamber), wherein the bushing (annotated) is fixed relative to the head unit (on the end of the head unit body, as shown in figure 9).

Regarding claim 5, as best understood, Kim discloses the device of claim 4, wherein the head unit (figure 9) further comprises a spring 15 within a channel of the bushing (assumed to be the same “cavity fluidly isolated”) configured to provide mechanical resistance between the cap and the bushing in response to the force applied to the cap (end of the spring abuts the plunger bushing and the cap, and the spring is within the cavity/channel).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of 2019/0128362 Naserimojarad (filed November 1, 2017, and therefore is prior art).
Regarding claims 6 and 7, Kim discloses the use of the damper of claim 1, using shear thickening fluid (oil), but does not disclose the fluid has nanoparticles that are further limited by claim 7.
Naserimojarad discloses a damper having a fluid that is “micron sized ferromagnetic particles dispersed in a carrier fluid such as silicon oil or hydrocarbon oil” [0028].  Naserimojarad discloses the use of nanoparticles made of naturally occurring minerals, the ferromagnetic particles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a similar fluid such as Naserimojarad in place of the undetermined fluid of Kim, in order to have a variable viscosity fluid in the device of Kim.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of 4452437 Lochner.
Regarding claims 8 and 9, Kim discloses the device of claim 1 using shear thickening fluid (oil), but does not disclose the fluid is “polymeric material” defined by the fluids of claim 9.
Lochner discloses a damper having a piston using fluid.  “instead of polyglycol ether, polyglycol ester, or ester of carboxylic acid, the paste can contain a silicon oil”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the material of Lochner as the fluid in Kim, as the fluids in Kim are used in a damper, and are functional equivalents.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious  MPEP 2144.07.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claims 10-14, 21-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of 3487494 Baan, in further view of 2016/0215552 Lohken.
Regarding claim 10, Kim discloses that the head unit further comprises a shim adjacent the piston head, but does not include any structure regarding these parts.  Examiner notes that the fluid must be able to travel between the halves of the chamber as the plunger moves within the chamber, but Kim does not disclose any structure for doing so.
Baan discloses the use of a piston having a piston head 4 and a rebound shim 6, the piston head 4 has tapered through holes 5 (shown best in figures 1-3).   
Lohken discloses the use of a piston head with shim, both of which are attached to the plunger, and both have aligning holes.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known shape of a fluid through hole in a piston, such as that old and known in the art as taught in Baan, to a similar piston head with undetermined means to get the fluid to either side of the piston head of Kim.  However, Kim discloses the use of a piston head WITH a shim, which Baan does not teach, so one of ordinary skill in the art would look to Lohken to see what to do with the shim taught in Kim.  Lohken discloses that the shim AND plunger head have aligning holes.  Therefore, the application of holes to allow the oil of Kim to move to either side of the plunger is known in both Baan and Lohken, Baan teaching the particular shape in the piston head of Kim, and Lohken teaching to include a matching hole in the shim of Kim.

for controlling the motion of an object (slowing movement of a door), comprising: 
a head unit (figure 9) that includes a chamber (annotated) filled at least in part with a shear thickening fluid (oil [0005], location of oil, please see 103 above); 
a piston head (annotated) that is positioned in the chamber of the head unit (figure 9) and that moves within the head unit (for fluid dampening), wherein the piston head (annotated) is connected to a cap 13; and 
a shim (annotated) and that is connected to the piston head (by the plunger, figure 9) and is configured to be rotated with respect to the piston head, wherein the piston head and shim are configured to move with respect to the shear thickening fluid in response to a force applied to the cap by an object (attached to a plunger that is acted on by an outside movement); and 
a bushing (annotated as “plunger bushing”) and a spring 15 in the head unit, wherein the spring 15 is configured to provide mechanical resistance between the cap and the bushing in response to the force applied to the cap (within the fluidly isolated cavity and abuts the plunger bushing and the cap 13, as disclosed by applicant).
Kim does not disclose the piston and the shim having at least one slot.  
Baan discloses the use of a piston having a piston head 4 and a rebound shim 6, the piston head 4 has tapered through holes 5 (shown best in figures 1-3).   
Lohken discloses the use of a piston head with shim, both of which are attached to the plunger, and both have aligning holes.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known shape of a fluid through hole in a piston, such as that old and known in the art as taught in Baan, to a similar piston head with undetermined means to get the fluid to either side of the piston head of Kim.  However, Kim discloses the use of a piston head WITH a shim, which Baan does not 

Regarding claims 11 and 22, Kim as modified discloses the device of claims 10 and 21, wherein the one or more slots of the piston head are pitched (due to the teaching of Baan best shown in figures 1-3) such that a wider opening faces the shear thickening fluid and a narrower opening is on a backside of the piston head (shown best in figures 1-3).  

Regarding claims 12 and 23, Kim as modified discloses the device of claims 11 and 21, wherein the one or more slots of the rebound shim (shim exists in Kim, Lohken teaches having shim holes 30 match piston holes) have an opening shape and size approximately equal to an opening shape and size of the one or more slots of the of the piston head.  

Regarding claim 13, Kim as modified discloses the device of claim 12, wherein the rebound shim (annotated above) is configured to rotate with respect to the piston head thereby adjusting the amount of resistance experienced by the piston.  Examiner contends that shim of Kim is not detailed, so one of ordinary skill would look to Lohken, which discloses shim 30 is placed movably on the shaft 12 [0041], and therefore is “configured to rotate”.   Examiner contends that the placement of a round shim on a round plunger meets the definition of “configured to rotate”.


Baan discloses that the plate 6 is removed from the through holes of piston head 4, allowing fluid to go through holes 5; and that plate is moved to abut the through holes 5 of piston head 4, obstructing the fluid from going through holes 5 (column 4, lines 37-41).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to achieve the blocking/obscuring positions of the movable plate of Baan into the similarly structured piston head and plate of Kim, as this provides a “shock absorbing” function (Baan column 4, line 37).  Examiner contends that Kim discloses the structure claimed and Baan discloses the function of similar structure, and therefore examiner contends it would be obvious to one of ordinary skill in the art to apply the function of Baan to the similar structure of Kim.

Regarding claim 25, Kim discloses the device of claim 21, but does not disclose the structure of the shim.  Lohken discloses the shim 30 has a D-shaped hole (axial hole) and is connected to the piston 12 by a D-shaped plug (protrusion of piston head 28) that is received in the hole of the shim (figure 3).  Examiner contends that since the shim exists in Kim as “known in the art”, examiner contends that the structure of Lohken is “known in the art” and would be an obvious equivalent replacement for the structure of Kim.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 27, Kim as modified discloses the device of claim 21, wherein the bushing (annotated) is fixed relative to the head unit, as shown in figure 9 (please see discussion of claim 1).

Regarding claim 28, Kim as modified discloses the device of claim 21, wherein the bushing (annotated) comprises a cavity (annotated) fluidly isolated from the chamber, the cap 13 configured to move into the cavity in response to the force (on the plunger which moves linearly within the cavity).  Please see discussion of claim 1.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lohken.
Regarding claim 17, Kim discloses the device of claim 1, wherein the head unit further comprises a rebound shim (annotated) and a rebound guide plug (annotated), but does not disclose rotation of the shim.  
Lohken discloses a similar damper device having a shim and a piston head, wherein the rebound shim 30 is configured to rotated from a first position to allow the piston to move in the chamber, and rotate to a second position to lock the piston from moving into the chamber.  Examiner contends that shim 30 is placed movably on the shaft 12 [0041], and therefore is “configured to rotate”.   Therefore, the positions of the rotation are capable of occurring in Lohken.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the structure of the “known in the art” damper piston head and shim of Kim in the known manner of Lohken, since examiner contends these are well known equivalents.  Examiner notes that since Kim does not go into detail regarding the structure of the shim or piston head, Lohken is old and known in the art disclosing similar structure, and would be obvious to turn to Lohken for the particular structure of that which is shown in Kim.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677